Citation Nr: 0025260	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-01 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for myeloblastic leukemia, 
claimed as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the RO.  

In September 1998, the Board remanded the case for additional 
development.  

In July 2000, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  In 
August 2000, the opinion was received.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have any disease determined 
by VA to be associated with presumed exposure to Agent Orange 
in connection with service in the Republic of Vietnam during 
the Vietnam era.  

3.  The veteran is first shown to have developed myeloblastic 
leukemia several years after service.  

4.  The myeloblastic leukemia is not shown to have been the 
result of the claimed Agent Orange exposure in service.  




CONCLUSION OF LAW

The veteran's myeloblastic leukemia is not due to disease or 
injury which was incurred or aggravated by service; nor may 
it be presumed to have been incurred in service or as the 
result of any herbicide exposure therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.307, 3.309 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a claimant submits a well-grounded claim, VA must assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if it 
becomes manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for malignant 
tumors is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  


Factual background

The veteran contends that he has myeloblastic leukemia that 
was caused by his claimed exposure to Agent Orange in 
service.  

A careful review of the veteran's service medical records 
shows that they are entirely negative for complaints or 
findings of cancer.  Indeed, the first evidence of the 
claimed cancer was in 1978, several years after his 
separation from service.  

In November 1978, the veteran was admitted to the Boston VA 
Medical Center complaining of a three-week history of 
shortness of breath, malaise and increasing fatigue with two 
days of increasing pedal edema.  The primary diagnosis was 
that of acute myeloblastic leukemia.  

In a January 1980 letter, a VA physician opined that the 
veteran was "suffering from [l]eukemia, which [was] probably 
caused by frequent exposure to a defoliant, Agent Orange, 
while serving in Viet Nam."  

A VA examination, conducted in April 1999, showed that the 
veteran had end-stage renal disease.  It was noted that he 
had had acute myelogenic leukemia in 1978 and that 
chemotherapy was complicated by bilateral foot drop and left 
eye blindness secondary to a Candida infection.  

In a February 2000 letter from the Chief of Hematology at a 
VA outpatient clinic, it was noted that the veteran had 
developed acute myelogenous leukemia in 1978, but that he had 
gone into remission following a stormy course of 
chemotherapy.  The VA physician attributed the veteran's 
hypertension, nephrolithiasis, nephrocalcinosis, renal 
failure and foot drop to his leukemia treatment.  It was 
noted that, "[i]n some cases of leukemia, the appearance of 
a mutated clone of cells (i.e. malignancy) [could] be related 
to a precipitating cause such as exposure to chemicals, 
ionizing radiation or alkylating agents."  He opined that 
the veteran's "leukemia probably [was] related to his Agent 
Orange exposure."  

As noted hereinabove, in July 2000, the Board requested the 
opinion of a medical specialist from the VHA.  In August 
2000, the opinion was received.  The VHA expert thoroughly 
reviewed the record and concluded that it was unlikely that 
the veteran's acute myelogenous leukemia was caused by Agent 
Orange exposure during his military service in Vietnam.  The 
VHA specialist reviewed the January 1980 and February 2000 
letters discussed hereinabove, but pointed out that there was 
no evidence that dioxin exposure could increase the risk of 
leukemia in humans.  It was conceded that certain chemicals 
such as benzene were known carcinogens that could increase 
the risk of leukemia in humans.  It was noted, however, that:  

[a]n Institute of Medicine 1998 update of 
the health consequences of herbicide 
exposure in Vietnam noted inadequate or 
insufficient evidence to support the 
association of Agent Orange exposure with 
leukemia (1).  A current literature 
search of articles published since the 
above source was written did not reveal 
new publications that would support an 
association of Agent Orange with acute 
leukemia.  


Analysis

There is no medical evidence of cancer during the veteran's 
period of service or within one year of his separation 
therefrom.  Indeed, the veteran makes no such contention.  
The veteran contends that his cancer is due to Agent Orange 
exposure in service.  

The Board recognizes that there is contradictory medical 
evidence concerning the etiology of the veteran's cancer.  In 
the January 1980 and February 2000 letters, VA physicians 
attribute the veteran's leukemia to exposure to Agent Orange.  
On the other hand, the VHA specialist determined that it was 
unlikely that the veteran's leukemia was caused by exposure 
to Agent Orange.  

The January 1980 opinion offered no explanation for the 
attribution of leukemia to Agent Orange.  The February 2000 
opinion concluded that the leukemia was caused by Agent 
Orange apparently because leukemia "[could] be related to a 
precipitating cause such as exposure to chemicals."  

Conversely, the VHA expert conducted a review of research 
literature and concluded that there simply was no evidence 
that dioxin exposure can increase the risk of leukemia in 
humans.  Inasmuch as the VHA specialist's opinion was based 
on a review of medical literature which specifically 
addressed the absence of any relationship between Agent 
Orange and leukemia, the Board finds that opinion more 
persuasive.  Indeed, the basis for the opinions of the other 
two VA physicians is unclear.  

Thus, based on its review of the entire evidentiary record, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection.  

The Board also notes that, although the veteran served in the 
Republic of Vietnam during the Vietnam era, he did not have a 
disease listed at 38 C.F.R. § 3.309(e) and is therefore not 
presumed to have been exposed to a herbicide agent during 
such service.  38 C.F.R. § 3.307(a)(6)(iii).  See also 
McCartt v. West, 12 Vet. App. 164 (1999) (both service in the 
Republic of Vietnam and the establishment of one of the 
listed diseases pursuant to 38 C.F.R. § 3.309(e) is required 
in order to establish entitlement to the in-service 
presumption of exposure to herbicide agent).  

Nonetheless, as discussed hereinabove, assuming arguendo that 
the veteran was exposed to Agent Orange during service, the 
preponderance of the evidence is still against the claim as 
no competent evidence had been presented to support his 
assertions that the demonstrated leukemia was due to disease 
or injury which was incurred in or aggravated by service.  

As the preponderance of the evidence is against the claim, 
service connection for myeloblastic leukemia is denied.  



ORDER

Service connection for myeloblastic leukemia, claimed as due 
to exposure to herbicides, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

